In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00051-CV


                          BRIAN DAMON WARD, APPELLANT

                                             V.

                     TDCJ, WARDEN ADAMS, ET AL, APPELLEES

                          On Appeal from the 181st District Court
                                   Potter County, Texas
             Trial Court No. V-100850-00B, Honorable John B. Board, Presiding

                                      May 19, 2015

                             MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Brian Damon Ward, seeks to appeal the trial court’s June 23, 2014

Order of Dismissal for Want of Jurisdiction. To effectuate this appeal, Ward filed notice

of appeal on February 5, 2015. We will dismiss for want of jurisdiction.


       Ward did not filed a motion for extension of time to file his notice of appeal in this

case. See TEX. R. APP. P. 26.3. Absent a motion for extension of time to file notice of

appeal, to be timely, a notice of appeal in a civil case must be filed within 30 days after
the judgment is signed unless certain motions1 are filed. See TEX. R. APP. P. 26.1(a). In

the present case, Ward’s notice of appeal was due to be filed in the trial court on or

before July 23, 2014. As such, Ward’s February 5, 2015 notice of appeal failed to

invoke the jurisdiction of this Court to address the merits of his appeal. See Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997).


       By letter dated March 17, 2015, this Court notified Ward of this apparent failure of

his notice of appeal to invoke the jurisdiction of this Court. By that letter, Ward was

directed to show cause, by April 6, how this Court has jurisdiction over this appeal or the

appeal would be subject to dismissal. See TEX. R. APP. P. 42.3. Ward requested an

extension of time to show cause by the April 6 deadline. This request was granted and

the deadline for Ward to show that this Court has jurisdiction over this appeal was

extended to May 6. Ward filed correspondence with this Court on April 27 and April 29,

purporting to address this Court’s jurisdiction. However, these documents in no way

address Ward’s failure to invoke this Court’s jurisdiction by timely filing notice of appeal,

as required by Texas Rule of Appellate Procedure 26.1. See TEX. R. APP. P. 26.1(a).

Consequently, we conclude that our jurisdiction was not properly invoked to address the

merits of Ward’s appeal. See Verburgt, 959 S.W.2d at 617.


       For the foregoing reasons, we dismiss this appeal for want of jurisdiction and for

Ward’s failure to comply with a directive of this Court. See TEX. R. APP. P. 42.3(a), (c).


                                                           Mackey K. Hancock
                                                               Justice



       1
           The record reflects that Ward has not filed any of these motions.

                                                      2